Citation Nr: 0327850	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a right (dominant) forearm shell fragment wound scar.

2.  Entitlement to an increased (compensable) evaluation for 
a left (non-dominant) wrist shell fragment sound, extensor 
and flexor surfaces.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. L. Tiedeman





INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was previously before the Board in April 2000, when 
it was remanded to allow the RO to adjudicate the increased 
rating claims set forth on the title page.  The issue of 
entitlement to a total disability rating based on individual 
unemployability was deferred pending the RO's adjudication of 
these claims.  The case came before the Board again in 
September 2002, at which time the Board determined that 
further development was still required to properly evaluation 
the veteran's (1) right (dominant) forearm shell fragment 
wound scar and (2) left (non-dominant) wrist shell fragment 
wound, extensor and flexor surfaces.  The Board undertook 
additional development with regard to these issues.  The case 
again came before the Board in May 2003, when it was remanded 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran has a 1 1/2 centimeter scar of the left wrist; 
the scarring is not shown to be manifested by objective 
evidence of tenderness, moderate disfigurement, or any 
limitation on use, nor is it shown to be manifested by a deep 
scar, a superficial and unstable scar, limited motion, or an 
area exceeding six square inches (39 sq. cm.); it is not 
shown to be superficial and painful on examination, nor is it 
productive of a limitation of right knee function.

3.  The veteran's has a two-centimeter scar on both the 
anterior and posterior portions of his right forearm; the 
scarring is not shown to be manifested by objective evidence 
of tenderness, moderate disfigurement, or any limitation on 
use, nor is it shown to be manifested by a deep scar, a 
superficial and unstable scar, limited motion, or an area 
exceeding six square inches (39 sq. cm.); it is not shown to 
be superficial and painful on examination, nor is it 
productive of a limitation of right knee function.

4.  The veteran has a sixth grade education; he last worked 
as a security guard in 1994.

5.  The veteran's service connected disabilities are: 
residuals, shell fragment wound, right buttock, muscle group 
XVII, evaluated as 20 percent disabling; residuals, shell 
fragment wound, left forearm, with retained multiple foreign 
bodies (dominant), evaluated as 10 percent disabling; 
residuals, shell fragment wound, right elbow (non-dominant), 
evaluated as 0 percent disabling; residuals, shell fragment 
wound, left wrist, extensor and flexor surfaces, evaluated as 
0 percent disabling; residuals, shell fragment wound, right 
forearm (dominant), evaluated as 0 percent; right (dominant) 
forearm shell fragment wound scar, evaluated as 0 percent 
disabling; and left (non-dominant) wrist shell fragment 
wound, extensor and flexor surfaces, evaluated as 0 percent 
disabling; his combined evaluation is 30 percent; his 
service-connected disabilities do not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a service-
connected right (dominant) forearm shell fragment wound scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (as in effect prior to August 30, 
2002, and thereafter).  

2.  The criteria for a compensable rating for a service-
connected left (non-dominant) wrist shell fragment wound, 
extensor and flexor surfaces, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect 
prior to August 30, 2002, and thereafter).  

3.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  The appellant was notified in the 
August 2000 and June 2002 rating decisions, the April 2001 
statement of the case (SOC), and the July 2003 supplemental 
statement of the case (SSOC), that the evidence did not show 
that the criteria had been met for increased evaluations for 
the claimed disabilities.  Those are the key issues in this 
case, and the rating decision and SOC informed the appellant 
of the relevant criteria.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision and SOC informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  A review of the claims file shows 
that the appellant has been afforded examinations for the 
disabilities at issue.  No relevant outstanding post-service 
treatment records have been identified.  In a letter from the 
Board, dated in June 2003, the veteran was notified of the 
provisions of the VCAA.  The letter informed him that VA 
would make reasonable efforts to assist claimants in 
obtaining evidence as long as a reasonable possibility 
existed that such assistance would aid in substantiating his 
claim.  He was notified that, provided certain criteria were 
met, VA would make reasonable efforts to obtain relevant 
records, including private records, employment records, or 
records from state and local government agencies which the 
appellant adequately identified and authorized VA to obtain.  
He was notified that VA would make as many requests as 
necessary to obtain records from Federal agencies, unless it 
was determined it was futile to continue.  See 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  He was given 60 days to provide 
evidence, or to identify relevant records which were not yet 
associated with the claims file.  There is no record of a 
response.  Given the foregoing, the Board finds that there is 
no issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Legal Criteria.  Disability evaluations are determined by 
comparing the veteran's present symptomatology with the 
criteria set forth in the VA's Schedule for Ratings 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

I.	Increased Rating Claims.

The Board initially notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g).  In this 
case, the veteran has been notified of the revised 
regulations.  The Board therefore finds that the veteran will 
not be prejudiced by the Board's adjudication of his claim.  
Bernard.  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under 
38 C.F.R. § 4.118, DC 7805 (as in effect prior to August 30, 
2002), other scars will be rated on limitation of function of 
the part affected.  

Under 38 C.F.R. § 4.118 (as in effect August 30, 2002), DC 
7801, a 10 percent rating is warranted for: Scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for:  Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

The only relevant medical evidence in this case consists of a 
VA examination report, dated in January 2003.  Although the 
veteran was afforded a VA scar examination in October 1997, 
there were no indications of any scars of either the right 
forearm or left wrist.  The January 2003 report reflects 
current symptoms of visible scars of the left and right 
forearm, which the veteran stated were "unsightly."  
Objectively, the veteran had a 1 centimeter by 0.25 
centimeter scar of the left forearm and wrist, a 1 1/2 
centimeter by 1 centimeter scar of the left forearm, and a 1 
1/2 centimeter scar of the left wrist.  On his right forearm, 
the veteran had a 2 centimeter scar on the anterior portion 
of the forearm, and a 2 centimeter scar on the posterior 
portion of the forearm.  All of these scars were lighter in 
color than the surrounding tissue, but were not tender.  
There was no adherence to the underlying tissue.  The texture 
of the scars was smooth, and there was no ulceration or skin 
breakdown.  There was no elevation or depression of the 
scars, and no underlying tissue loss.  There was no 
inflammation, edema or cheloid formation.  The was minimal 
disfigurement and, in the opinion of the examiner, "The 
scars [were] barely perceptible."  There was no limitation 
of function as a result of the scars.  Diagnoses were of (1) 
shrapnel fragment wounds, left wrist and right forearm, with 
slight decrease in range of motion of the forearm and the 
wrist; and (2) osteoarthritis.  The examiner opined, however, 
that any increased functional loss in terms of range of 
motion was the result of the aging process, not the service-
connected disability.

The Board finds, therefore, that both claims must be denied.  
With regard to the criteria in effect prior to August 30, 
2002, the evidence does not show that either the veteran's 
right forearm or left wrist scar is superficial, poorly 
nourished with repeated ulceration, or shown to painful and 
tender on objective demonstration, or that the veteran has 
functional loss that is residual to the service-connected 
disabilities.  Accordingly, a compensable rating is not 
warranted for either disability pursuant to Diagnostic Codes 
7803, 7804 or 7805 (as in effect prior to August 30, 2002).  
With regard to the criteria in effect August 30, 2002, the 
evidence does not show that either scar is deep or that it 
causes limited motion, that its area or areas exceeds six 
square inches (39 sq. cm.) (see DC 7801), that it has an area 
or areas of 144 square inches (929 sq. cm.) or greater (see 
DC 7802), that it is superficial and unstable (see DC 7803), 
that it is superficial and painful on examination (see DC 
7804), or that it limits wrist function (see DC 7805).  
Accordingly, a compensable rating is not warranted pursuant 
to Diagnostic Codes 7803, 7804 or 7805 (as in effect August 
30, 2002).  In summary, a compensable rating is not warranted 
under either the old or the revised regulations, and the 
claim is denied.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected 
disabilities at issue here present an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  Significantly, 
the veteran's scars of the right forearm and left wrist have 
not required frequent periods of hospitalization.  Therefore, 
the regular schedular standards, with the noncompensable 
evaluations currently assigned, adequately compensate the 
veteran for any adverse industrial impact caused by his 
disabilities.

Since the preponderance of the evidence is against allowance 
of these issues, the benefit of the doubt doctrine is 
inapplicable.


II.	TDIU.

The veteran argues that TDIU is warranted because he cannot 
work.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: residuals, shell fragment wound, right buttock, 
muscle group XVII, evaluated as 20 percent disabling; 
residuals, shell fragment wound, left forearm, with retained 
multiple foreign bodies (dominant), evaluated as 10 percent 
disabling; residuals, shell fragment wound, right elbow (non-
dominant), evaluated as 0 percent disabling; residuals, shell 
fragment wound, left wrist, extensor and flexor surfaces, 
evaluated as 0 percent disabling; residuals, shell fragment 
wound, right forearm (dominant), evaluated as 0 percent; 
right (dominant) forearm shell fragment wound scar, evaluated 
as 0 percent disabling; and left (non-dominant) wrist shell 
fragment wound, extensor and flexor surfaces, evaluated as 0 
percent disabling; his combined evaluation is 30 percent.

Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ , 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board initially notes that the veteran filed his TDIU 
claim in August 1997, and that from August 1996 to the 
present, the medical evidence is basically silent for 
complaints or treatment of the veteran's service-connected 
disorders.  During VA examination in October 1997, the 
veteran reported that he worked as a truck driver and road 
builder until retiring at age 65, in either 1989 or 1990.  He 
also gave a history of being involved in an unusually serious 
automobile accident in 1975, which caused multiple injuries.  
As a result, the veteran was placed on Social Security 
disability.  The veteran stated that he had neck pain and low 
back pain, and his legs tired easily, causing him to be 
unable to hold a job.  He reported that his hips tired easily 
as well.  Diagnoses were of (1) benign prostatic hypertrophy; 
(2) edentulous; (3) seborrheic dermatitis, upper sternal 
area, minor; (4) history of reportedly severe trauma to the 
cervical and lumbar spine; and (5) positive heli-an test.

In another VA examination, dated in the same month, the 
examiner noted a scar to the right gluteal musculature 
without demonstrable gluteal muscle deficit.  There was minor 
tissue loss to the right gluteus maximus and very minor 
adhesion, without evidence of pain upon examination.  It was 
the examiner's opinion that the veteran's reported aches and 
pains were secondary to aging and the residuals of an injury 
in 1975.  The scar was well-healed, without evidence of 
keloid formation, herniation, inflammation, swelling, or 
ulceration.  There was no evidence of tenderness or pain on 
objective demonstration.  There was evidence of a minor 
impairment of function on the basis of combined scar and 
muscle injury to the right buttock.  

With regard to the veteran's employment history, a review of 
his claim for TDIU, received in August 1997, shows that he 
reported that he had not worked since 1994, when he worked as 
a security guard.  With regard to his education, records from 
the Social Security Administration (SSA) show that the 
veteran has a sixth grade education.  In December 1983, the 
veteran was determined to have been disabled as of March 
1975, mainly due to severe degenerative disc disease.  

In summary, although the veteran has been treated on occasion 
for some of his service-connected disabilities, the evidence 
does not show that the veteran is incapable of performing the 
physical and mental acts required by employment due to his 
service-connected disabilities.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim that the veteran is currently precluded from 
engaging in substantial gainful employment by reason of his 
service-connected disabilities.  Entitlement to TDIU is thus 
not established under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased (compensable) evaluation for a 
right (dominant) forearm shell fragment wound scar is denied.

Entitlement to an increased (compensable) evaluation for a 
left (non-dominant) wrist shell fragment sound, extensor and 
flexor surfaces is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



